—In a habeas corpus proceeding, the petitioner appeals from a judgment of the Supreme Court, Queens County (Chetta, J.), dated August 3, 1987, which dismissed the proceeding.
Ordered that the appeal is dismissed, without costs or disbursements.
Since the petitioner has conceded that he "is currently being held on a [new] Supreme Court securing order”, a decision on this appeal will not directly affect the rights of the parties. Thus, the issue raised is academic (see, Matter of Hearst Corp. v Clyne, 50 NY2d 707; New York Pub. Interest Research Group v Regan, 91 AD2d 774, Iv denied 58 NY2d 610). This case does not, in our judgment, present a question that would warrant an exception to the mootness doctrine. Bracken, J. P., Brown, Weinstein and Spatt, JJ., concur.